Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 7-8, 13-15, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 1, an independent claim with dependent claim 2, allowed because the closest prior arts on record Feingold (US20060178776A1), Gamo (WO2017170782A1) do not teach the following limitation of claim 1, neither individually nor combined, “the hardware processor is further programmed to control the stage and the slide rack and the slide conveyor system to position all glass slides in the slide rack prior to termination of the flow of electrical power from the external power source to the digital pathology device”.
Claim 7, an independent claim with dependent claim 8, allowed because the applicant’s argument is persuasive and the closest prior arts on record Feingold (US20060178776A1), Gamo (WO2017170782A1) do not teach the following limitation of claim 7, neither individually nor combined, “during the delay period, controlling the stage and the slide rack and the slide conveyor system to position all glass slides in the slide rack prior to termination of the flow of electrical power from the external power source to the digital pathology device”.
Claim 13, an independent claim with dependent claims 14-15, allowed because the closest prior arts on record Feingold (US20060178776A1), Gamo (WO2017170782A1) do not teach the following limitation of claim 1, neither individually nor combined, “during the delay period, controlling the stage and the slide rack and the slide conveyor system to position all glass slides in the slide rack prior to termination of the flow of electrical power from the external power source to the digital pathology device”.
Claim 21, an independent claim with dependent claims 22-23, allowed because the applicant’s argument is persuasive and the closest prior arts on record Feingold (US20060178776A1), Gamo (WO2017170782A1) do not teach the following limitation of claim 21, neither individually nor combined, “during the delay period, controlling the pathology sample processing system and the conveyor system to position all pathology samples in a known position prior to termination of the flow of electrical power from the external power source to the pathology sample processing device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/T.C.S./Examiner, Art Unit 1796                 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797